UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6873



TRUMAN SCOTT,

                  Petitioner - Appellant,

          v.


TRACY JOHN,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-hc-02182-H)


Submitted:     September 11, 2008          Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Truman Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Truman Scott, a federal prisoner,   appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   Scott v. John, No. 5:07-hc-02182-H (E.D.N.C. Apr.

16, 2008).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                  2